Citation Nr: 9923520	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the cervical 
spine as a result of treatment by the Department of Veterans 
Affairs in September 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDING OF FACT

There is no medical evidence of a nexus between current 
disability of the cervical spine and VA treatment.


CONCLUSION OF LAW

A claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the 
cervical spine as a result of VA treatment is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of additional disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VA OPGC PREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board is 
whether he suffered additional disability of the cervical 
spine as a result of VA treatment in September 1992.

However, the initial determination in any claim before the 
Board is whether the claim is well grounded.  A person who 
submits a claim for VA benefits shall have the burden of 
submitting evidence sufficient to justify a believe by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between the injury or disease claimed to have been sustained 
as a result of VA treatment and the current disability.  
Jones v. West, No. 98-664 (U.S. Vet. App. July 7, 1999).

In the veteran's case, he has alleged that he sustained 
additional disability of the cervical spine as a result of 
postoperative treatment at a VA Medical Center (VAMC) in 
1992.  Specifically, he contends that:  A VA nurse dropped 
him in a bathroom one week after cervical spine surgery, and 
the fall "reversed" the effect of the surgery; and 
postoperative use of a Philadelphia collar "pushed" his head 
forward.

The record discloses that the veteran, who had a history of 
myocardial infarctions and two coronary artery bypass grafts, 
underwent a cervical laminectomy at a VA medical center on 
September 10, 1992.  A summary of his hospitalization dated 
September 25, 1992 (at which time he was transferred to a VA 
geriatrics unit), noted no complications of the September 10, 
1992, surgery.

A nurse's note dated September 17, 1992, stated, "Pt 
(patient) weak and lethargic.  Lowered to floor in bathroom 
R/T (related to) inability to bear weight.  Unable to 
tolerate up in chair.  Needs much assistance."  When seen by 
a neurosurgeon on September 22, 1992, the veteran's condition 
was noted to be stable.  On September 23, 1992, it was noted 
that the surgical wound was healing well.  A nurse's note on 
September 23, 1992, stated that the veteran had no complaint 
of pain or discomfort.

A statement by S. B. was submitted.  He stated that:  In 
September 1992, he was working at the VAMC as an 
anesthesiology technician; a nurse called him to the 
veteran's room to assist her to pick him up and put him into 
bed; his assessment of the situation was that the veteran had 
been "dropped accidentally in the bathroom while the nurse 
was trying to assist him while he was using the restroom."

At a personal hearing in June 1997, the veteran's wife 
testified that:  After the bathroom incident on September 17, 
1992, which she did not witness, she returned to the 
veteran's hospital room; she saw blood at the surgical site 
on the veteran's neck; one surgical staple was askew and one 
staple was pulled out on one end; the nurse used an alcohol-
soaked pad to clean the surgical site.

A VA treatment note on September 25, 1992, stated that the 
cervical neck incision was healed; there was a bruised area 
around the neck.  On September 30, 1992, a physician noted 
that there was one surgical staple remaining in the neck 
incision, with no evidence of infection.

An MRI (magnetic resonance imaging) of the veteran's cervical 
spine in March 1993 at a private facility showed:  Diffuse 
degenerative changes and discogenic ridging, most prominent 
at the C6-7 level; and postoperative changes, with surgical 
unroofing at C2-7.

In February 1994, at a VA neurosurgery clinic, an increase in 
kyphosis of the veteran's cervical spine was noted; he was 
wearing a Philadelphia collar.

At the personal hearing in June 1997, the veteran testified 
that:  The nerves in his neck didn't have "insulation"; he 
had pain in his "whole spine"; and he had "restless leg 
syndrome" due to neck problems.

At a VA spine examination in November 1997, X-rays showed 
changes consistent with a previous laminectomy; there was 
posterior displacement of C-2 on C-3 and anterior 
displacement of C-3 on C-4.  Diagnoses included cervical 
myelopathy and history of cervical spinal stenosis at the 
C3-4 and C6-7 levels, status post laminectomy at the C2-7 
levels.

In November 1997, a VA neurosurgeon reviewed the veteran's 
medical records, including the records of cervical spine 
surgery in September 1992, and postoperative treatment, and 
offered an opinion that:  There was a question as to whether 
the veteran fell or was gently lowered to the floor of the 
bathroom on September 17, 1992; in any event, the 
neurosurgeon doubted that there was any significant injury to 
the veteran at that time; he did not think that there was any 
long-term worsening of the veteran's condition as a result of 
the September 17, 1992, incident; and, with the veteran's 
extensive spondylitic changes, it was reasonable to find that 
any increased neck pain was related to such changes rather 
than to the incident of September 17, 1992.

In May 1998, the veteran's wife called the RO and stated that 
she was going to take the veteran to a private neurosurgeon 
in June 1998, and then submit additional evidence from that 
visit.  No additional evidence was submitted.

Upon careful consideration of the evidence of record, the 
Board finds that, even assuming that there was some injury to 
the veteran's neck on September 17, 1992, nevertheless, there 
is no medical evidence of a nexus between any such injury and 
the current disability of the veteran's cervical spine, which 
was found at the VA examination in November 1997.  No 
physician has found any relationship between the current 
disability of the cervical spine and the incident of 
September 17, 1997, or with any postoperative treatment.  The 
claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the cervical spine is, thus, not 
well grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a); Jones.  The statements and testimony by the 
veteran and his wife, who are not qualified to offer medical 
opinions, do not serve to make his claim well grounded.  
Espiritu.

The Board recognizes that the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 is being disposed of in 
a manner which differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that:  "When an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded claim analysis." See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
compensation for additional disability of the cervical spine 
as a result of VA treatment "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability of the cervical spine.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the cervical spine as a result of VA 
treatment is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

